Citation Nr: 1116395	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  10-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of tinea cruris, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975 and had subsequent periods of active duty training with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted entitlement to service connection for tinea cruris and assigned a noncompensable rating, effective September 15, 2008.

After the Veteran appealed the assigned rating, the RO in August 2010 increased the rating to 10 percent, also effective September 15, 2008.

In June 2010, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.  In October 2010, the Veteran testified during a hearing at the RO before the undersigned.  Transcripts of each hearing are of record.


FINDING OF FACT

The Veteran's tinea cruris affects at most 8 percent of his body, systemic therapy has not been required, and the symptoms of this disability are adequately contemplated by the applicable rating criteria.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As noted above, the claim for a higher rating for tinea cruris arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded June 2009 and July 2010 VA examinations relating to his tinea cruris.  These examinations were adequate because, as discussed below, they were based on consideration of the Veteran's prior medical history and described the tinea cruris in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Moreover, during the October 2010 Board hearing, the undersigned asked follow up questions designed to elicit additional information from the Veteran regarding the effect of his tinea cruris, and provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a rating higher than 10 percent for tinea cruris is thus ready to be considered on the merits.


Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

The Veteran's dermatitis is rated 10 percent pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, applicable to dermatitis or eczema.  Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected; a 30 percent rating is warranted when 20 to 40 percent of the entire body or exposed areas are affected; and a 60 percent rating is warranted when more than 40 percent of the entire body or exposed areas are affected.

Initially, the Board notes that the above ratings are also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs are required, depending on the duration of the therapy during the previous 12 month period.  This criterion is inapplicable in this case, however, because the Veteran specifically denied treatment with oral or systemic as well as topical corticosteroids or immunosuppressive drugs during the RO and Board hearings and on the June 2009 and July 2010 VA examinations and there is no evidence that such treatment was ever recommended or required.

As to the area of his body affected by the tinea cruris, the June 2009 VA examiner indicated that evaluation of the groin region demonstrated a hyperpigmented rash involving the scrotum and inner thighs consistent with tinea cruris that affected 0 percent of exposed skin and approximately 4.6 percent of the entire body.  The July 2010 VA examiner indicated that examination of the Veteran's skin revealed post inflammatory hyperpigmentation and skin thickening in the groin and inner thighs, with the rash encompassing the testicles and extending posteriorly near the level of the rectum, affecting no exposed areas and approximately 6 to 8 percent of the entire body.  The June 2009 and July 2010 VA examiners each indicated that they reviewed the claims file and described the symptoms of the Veteran's tinea cruris in detail.

The private treatment records including Laurens County Health Care Center treatment records indicate that the Veteran had a rash on the inner thighs and groin but do not indicate the precise area affected by the rash.  During the RO hearing, the Veteran stated that his private doctor had never given him an estimation of the total body area covered by his rash.  RO Hearing Transcript, at 4.  The Veteran similarly did not indicate during the Board hearing that there was any evidence indicating that more of his body was affected by the rash than that indicated by the June 2009 and July 2010 VA examiners.

As all of the medical and lay evidence indicates that the Veteran's tinea cruris affects at most 8 percent of his body, and this disability does not require systemic therapy, the Board finds that the symptoms of the Veteran's tinea cruris most nearly approximate the 5 to 20 percent of the body affected indicated in the criteria for a 10 percent rating.  Consequently, a schedular rating higher than 10 percent is not warranted under DC 7806.  38 C.F.R. § 4.7.

The Board has also considered whether rating the tinea cruris by analogy under a different diagnostic code would result in a higher rating.  However, the Board finds that there is no other diagnostic code under which the tinea cruris could be rated by analogy.  See Schafrath, 1 Vet. App. at 593 (the Board has a duty to acknowledge and consider all regulations that are potentially applicable).   DCs 7801 to 7805 apply to scars other than of the head, face, or neck.  The June 2009 VA examiner specifically indicated that there was no scarring or disfigurement, and the July 2010 VA examiner did not indicate that there was scarring or disfigurement.  Moreover, the symptoms listed in the criteria for rating scars prior to an after the amendments effective October 23, 2008 are not closely related to those of tinea cruris.  Thus, rating tinea cruris as a scar would be the type of conjectural analogy that is to be avoided.  See 38 C.F.R. § 4.20.  Similarly conjectural would be rating the Veteran's tinea cruris as one of the diseases listed in diagnostic codes 7807 through 7833 and the Board will therefore not do so.

While the Veteran did not indicate that he had any symptoms that would warrant a schedular rating higher than 10 percent, he did indicate that the severity of his tinea cruris warranted an extraschedular rating.  See Board Hearing Transcript, at 7.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

On the June 2009 VA examination, the Veteran reported symptoms of burning, pain, and pruritus, but denied fever, weight loss, malignant neoplasm, urticaria, primary cutaneous vasculitis, or erythema multiforme.  He indicated that he was employed as a heavy equipment operator and that his occupation and activities of daily living were impacted secondary to exposure to overheating which makes the rash more pruritic.  On the July 2010 VA examination, the Veteran reported flare-ups particularly during the warm weather months, which interfered with his day to day life severely.  He also indicated that he worked outside as a heavy equipment operator and had severe irritation of the rash from sweating in warm weather.  He also stated that he scratched himself to the point of bleeding and soiling his underwear and bed.  He also said that he had difficulty sleeping at night due to the tinea cruris and described it as painful and extremely pruritic.  He again denied a history of malignant neoplasms, urticaria, primary cutaneous vasculitis, or erythema multiforme.  The Veteran indicated that he was employed as a heavy equipment operator and that his occupation and activities were affected by sweating when he worked outside, which caused the tinea cruris to become extremely pruritus and irritating limiting anything that he is able to do.  The VA examiner commented that, based on the Veteran's history and appearance, it appeared that the tinea cruris had been a chronic and constant problem, which based on the Veteran's report greatly interfered with his day to day activity, making the VA examiner believe that the tinea cruris was severe.

During the RO and Board hearings, the Veteran similarly indicated that he scratched the rash until he bled, requiring that his bed sheets be changed every day, experienced burning, pain, and discomfort, particularly with sweating.  He also indicated that it was a reason for his divorce.  Significantly, the Veteran indicated that he had not missed any work due to the tinea cruris.  RO Hearing Transcript, at 7.  

Although the Veteran has described symptoms such as itching, bleeding, burning, and pain that are not specifically mentioned in DC 7806, the Board finds that his overall symptomatology is adequately contemplated by the assigned rating criteria, which appear to contemplate that at least some of those symptoms will be present in all instances of skin diseases similar to dermatitis and eczema, and which measure the degree of disability by either the area affected or the nature of treatment.  Thus, while the Board is sympathetic to the Veteran's complaints of symptoms that he experiences that are not specifically listed in the criteria for rating eczema or dermatitis, it finds that they are adequately contemplated by the criteria in DC 7806 that measure the impairment by the area affected or treatment required.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran specifically indicated that he did not miss any work due to his tinea cruris, and the evidence thus indicates that there has been no marked interference with employment.  There is also no evidence of frequent hospitalization for this disability or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular evaluation for tinea cruris is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board finds that the above discussion of the claims file review and detailed examination findings of the June 2009 and July 2010 VA examiners reflect that these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described the tinea cruris in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl, 21 Vet. App. at 123

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for tinea cruris.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

A rating higher than 10 percent for tinea cruris is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


